DETAILED ACTION
This office action is in response to application with case number 16/331435, filed on 03/07/2019 in which claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-178973 & JP2016-178972, both filed on 09/13/2016.

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 09/24/2020, 08/29/2019, and 03/07/2019 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).
	
Specification
The disclosure is objected to because of the following informalities:
The abstract exceeds 150 words in length.  Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“collector which collects ...” in claims 1, and 5-6.
“predictor which predicts …” in claims 1, 14-16, and 18.
“first obtainer which obtains …” in claim 5.
“second obtainer which obtains …” in claims 6 & 10.
“discriminator which generates/ further discriminates …” in claims 7 & 8.
“accumulator which … accumulates/ … updates …” in claims 7 & 10-13.
 “third obtainer which obtains …” in claim 13.
 “announcer which/further announces …” in claims 14-15.
“determiner which determines …” in claim 15.
“searcher which searches …” in claim 15.
“distributor which distributes distribution information …” in claim 16.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification describes the hardware structure to be:
“communication interface” for implementing the recited functionalities (a) of the collector (see PG Pub. ¶[0116] & Fig. 2 (210)) 
“non-volatile memory which stores programs, a volatile memory which is a transient memory region for executing the programs, an input/output port, and a processor which executes the programs” for implementing the recited functionalities (b) of the predictor (see PG Pub. ¶[0121] & Fig. 2 (220)).
“temperature sensor, a humidity sensor, a wind speed sensor, an illuminance sensor, an atmospheric pressure sensor, a rainfall sensor, and a wind speed sensor” for implementing the recited functionalities (c) of the first obtainer (see PG Pub. ¶[0130] & ¶[0323] & Fig. 4 (130)).
“communication interface 210” with “a public agency, such as a weather bureau or a civil agency” for implementing the recited functionalities (d) of the second obtainer (see PG Pub. ¶[0132] & Fig. 4 (250 through 210 communication interface)).
 “non-volatile memory which stores programs, a volatile memory which is a transient memory region for executing the programs, an input/output port, and a processor which executes the programs” or “hardware resource similar to controller 170” for implementing the recited functionalities (e) of the discriminator (see PG Pub. ¶[0165] & Fig. 6 (114)).
“memory” for implementing the recited functionalities (f) of the accumulator (see PG Pub. ¶[0284] & Fig(s). 3, 4, 14, 15, 19 (240) & Fig. 17 (408)).
“communication interface 210” with “wireless or wired communication from external devices” for implementing the recited functionalities (g) of the third obtainer  (see PG Pub. ¶[0265] & Fig. 15 (390)).
“display or speaker” for implementing the recited functionalities (h) of the announcer (see PG Pub. ¶[0254] & Fig. 14 (380)).
“controller … implemented with a non-volatile memory which stores programs, a volatile memory which is a transient memory region for executing programs, an input/output port, and a processor which executes the programs” for implementing the recited functionalities (i) of the determiner (see PG Pub. ¶[0173], ¶[0293] & Fig. 14 (381)).
“controller … implemented with a non-volatile memory which stores programs, a volatile memory which is a transient memory region for executing programs, an input/output port, and a processor which executes the programs” for implementing the recited functionalities (j) of the researcher (see PG Pub. ¶[0173], ¶[0293] & Fig. 14 (382)).
“wireless communication with information center” for implementing the recited functionalities (k) of the distributor (see PG Pub. ¶[0287] & Fig. 17 (370)).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections 35 USC 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-16, and 19-20 are rejected under 35 USC §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, e.g. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.

Claims 1, and 19 are directed toward a system, and a method, respectively.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing 
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Applicant’s claims 1, and 19 are directed toward the abstract idea of collecting [observation] moisture information of a road, and position information from multiple moving bodies, then predicting [evaluation, judgment, and opinion] a moisture condition of a target road at a time after a time of the said collecting, which falls within the “Mental Processes” grouping of abstract ideas.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Since the abstract idea in Applicant’s claims 1, and 19 are implemented on a generic computer, i.e., “a non-volatile memory which stores programs, a volatile memory which is a transient memory region for executing the programs, an input/output port, and a processor which executes the programs”, and there are no further limitations or structural elements, e.g. “controller which assists automated driving of a vehicle”, that go beyond the generic computer, it can clearly be seen that the abstract idea of collecting moisture information of a road, and position information from multiple moving bodies, then predicting a moisture condition of a target road at a time after 
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. Examiner takes official notice that the use of an “interface” to receive data and a “processor” to implement mental processes/steps, such as predicting a moisture condition of a target road based on collected moisture information of a road, and position information from multiple moving bodies in Applicant’s claims, is a well-understood, routine and conventional activity.
Thus, since claims 1, and 19 are: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-16, and 20 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-16, and 20 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 USC §102(a)(1) as being clearly anticipated by PG Pub. No. US 2014/0081507 A1 by Urmson et al. (hereinafter “Urmson”).

As per claim 1, Urmson teaches a road surface condition prediction system (see Abstract & ¶[0006]: a system including a processor to estimate the probability of precipitation such as water, snow or ice in the roadway to maneuver an autonomous vehicle), comprising: 
a collector which collects pieces of moisture information on moisture on a road surface obtained by detecting the moisture on the road surface of a road on which multiple moving bodies are traveling (see Fig. 22: Steps 2202-2212 “Receive laser scan data [pieces of moisture information] collected along a roadway”, “Receive images [pieces of moisture information] captured from a camera”, and “Receive precipitation data [pieces of moisture information] from  a precipitation sensor [detecting the moisture]”, see Fig. 1, Fig. 3A & ¶[0037]: Vehicle 101 [moving bodies], see ¶[0052]: The vehicle may also include one or more precipitation sensors [detecting the moisture] … as with typical vehicles [multiple moving bodies], a precipitation sensor 340 may be mounted under or incorporated into the windshield 330. Precipitation sensors may also be mounted at various other locations, see ¶[0073]: the computer [collector] may examine variations in the intensity of the roadway to identify an indication of whether the roadway is wet [pieces of moisture information on moisture on a road surface], see ¶[0083]: computer 110 [collector] may use the average intensity of the roadway to identify an indication of that the roadway is at least partially snow covered … this information may be indicate that the roadway has a covering of snow or ice, and see ¶¶[0093]-[0094]: computer 110 may send and receive information with computer 320 [collector]), and pieces of position information each indicating a position on the road surface at which the moisture is detected (see ¶[0047]: The vehicle may include a geographic position component 144 in communication with computer 110 [collector] for determining the geographic location of the device), one or more of the pieces of moisture information and one or more of the pieces of position information being collected from each of the multiple moving bodies (see ¶[0076]: the computer [collector] may identify an indication that the roadway is wet by detecting whether water is being kicked up by a vehicle’s tires. For example, when the roadway surface is so wet that the water is being kicked up by the tires of the autonomous vehicle, the computer 110 may detect random laser points behind the wheels. In this regard, computer 110 may detect a cloud or clouds 1110, 1112 of random data points directly behind the rear tires 1120 and/or bumper 1130 of vehicle 101 as shown in FIGS.11A and 11B. As a consequence of the moving water, the location [position information] and number of the data points within the clouds may constantly be changing. Thus, a cloud of data points from water would not have a definitive structure, whereas a portion of solid object, such as the rear end of a vehicle, would be associated with data points defining a much clearer surface. Similar data point clouds may also be observed behind other vehicles [information being collected from each of the multiple moving bodies]. Such observations may indicate that it is raining or the ground is really wet); and 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Urmson’s Fig(s). 3B & 3C

a predictor which predicts a moisture condition of a target road surface at a time after a time at which moisture on the target road surface is detected, based on moisture information obtained by detecting the moisture on the target road surface among the pieces of moisture information collected by the collector, the target road surface being a road surface at a position indicated by at least one of the pieces of position information collected by the collector (see Fig. 3A, Fig(s) 3B-3C [reproduced above for convenience] & ¶¶[0093]-[0094]: The brightness, intensity, elevation, and current precipitation information [moisture information] may also be combined with weather information received from computer 320. The received weather information may be used to identify a road weather condition, for example, if it has just precipitated or is currently precipitating in the area where the vehicle 101 is driving (or will soon be driving [target road surface at a time after a time at which moisture on the target road surface is detected]), computer 110 [predictor] may determine that the roadway is likely to be wet, or icy [predicts a moisture condition] … computer 110 may send and receive information with computer 320. In this regard, computer 320 may provide computer 110 with precipitation, cloud, and/or temperature information in the form of reports, radar information, forecasts, etc. This information may be received periodically, for example, every few minutes, hours, or as needed, or may be provided to computer 110 upon request. For example, if computer 110 identifies a road weather condition, such as in the examples described above, the computer 110 may transmit a request including information about the current location [position information] of vehicle 101 over a network to computer 320. In response to the request, computer 320 may provide computer 110 with the relevant weather related information for the current location of the vehicle 101. In another example, computer 110 may simply send the aforementioned requests periodically. In yet another example, computer 320 may broadcast information to autonomous vehicles within certain geographic areas as it becomes pertinent).

As per claim 2, Urmson teaches the road surface condition prediction system according to claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Urmson further teaches wherein the moisture information includes thickness information indicating a thickness of the moisture detected (see ¶¶[0093]-[0094]: The brightness, intensity [thickness information], elevation, and current precipitation information [moisture information includes thickness information], and see ¶[0078]: when a roadway is very wet, such as where there is a deep puddle, the water may have a glassy appearance [moisture information includes thickness information]. In this regard, some of the water may act as a mirror [thickness information] reflecting laser light while some of the laser light may travel through the water and be reflected by the roadway surface).

As per claim 3, Urmson teaches the road surface condition prediction system according to claim 1, accordingly, the rejection of claim 1 above is incorporated. 
(see ¶[0054]: the computer may also use input from sensors … these sensors may include air quality sensors for detecting temperature [temperature information], humidity, or particulates in the air, and see ¶[0062] & ¶¶[0093]-[0094]: computer 110 may send and receive information with computer 320. In this regard, computer 320 may provide computer 110 with precipitation, cloud, and/or temperature information in the form of reports, radar information, forecasts, etc.).

As per claim 4, Urmson teaches the road surface condition prediction system according to claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Urmson further teaches wherein the moisture information includes light absorption information indicating absorption of sunlight by the moisture detected (see ¶¶[0093]-[0094]: The brightness [light absorption information], intensity, elevation, and current precipitation information, and see ¶[0078]: when a roadway is very wet, such as where there is a deep puddle, the water may have a glassy appearance [light absorption information]. In this regard, some of the water may act as a mirror reflecting laser light [light absorption information] while some of the laser light may travel through the water and be reflected by the roadway surface).

As per claim 5, Urmson teaches the road surface condition prediction system according to claim 1, accordingly, the rejection of claim 1 above is incorporated. Urmson further teaches comprising:
a first obtainer which obtains environmental information indicating at least one of air temperature, humidity, wind speed, light quantity of sunlight, and atmospheric pressure at the position indicated by the at least one of the pieces of position information collected by the collector (see ¶¶[0053]-[0056]: the computer may also use input from sensors [first obtainer which obtains environmental information] … these sensors may include air quality sensors for detecting temperature, humidity, or particulates in the air … the sensors may continuously update their output to reflect the environment being sensed at or over a range of time … In addition to processing data provided by the various sensors, the computer may rely on environmental data that was obtained at a previous point in time and is expected to persist regardless of the vehicle's presence in the environment, and see ¶¶[0093]-[0094]: The brightness [light quantity of sunlight], intensity, elevation, and current precipitation information [moisture information] may also be combined with weather information received from computer 320. The received weather information may be used to identify a road weather condition, for example, if it has just precipitated or is currently precipitating in the area where the vehicle 101 is driving (or will soon be driving), computer 110 [predictor] may determine that the roadway is likely to be wet, or icy … computer 110 may send and receive information with computer 320. In this regard, computer 320 may provide computer 110 with precipitation, cloud, and/or temperature information [environmental information] in the form of reports, radar information, forecasts, etc.).

As per claim 6, Urmson teaches the road surface condition prediction system according to claim 1, accordingly, the rejection of claim 1 above is incorporated. Urmson further teaches comprising:
a second obtainer which obtains weather information indicating weather at the position indicated by the at least one of the pieces of position information collected by the collector (see Fig. 22: Steps 2214-2216 “Receive weather related information from a sever over a network”, see Abstract, ¶[0005] & ¶[0007]: the method/ processor includes/ configured to receiving [second obtainer which obtains] weather related information for the location [position] of the vehicle from a server over a network; identifying an indication of wet weather conditions based on the weather related information; and the indication of wet roadway conditions based on the weather related information is used to estimate the driving conditions, and see ¶¶[0093]-[0094]: The brightness, intensity, elevation, and current precipitation information [moisture information] may also be combined with weather information received from computer 320. The received weather information may be used to identify a road weather condition, for example, if it has just precipitated or is currently precipitating in the area where the vehicle 101 is driving [position information] (or will soon be driving), computer 110 [predictor] may determine that the roadway is likely to be wet, or icy … computer 110 may send and receive information with computer 320. In this regard, computer 320 may provide computer 110 with precipitation, cloud, and/or temperature information in the form of reports, radar information, forecasts [weather information]).

As per claim 7, Urmson teaches the road surface condition prediction system according to claim 6, accordingly, the rejection of claim 6 above is incorporated. Urmson further teaches comprising:
a discriminator which generates state information indicating a state of the moisture detected by discriminating whether the moisture detected is water, ice, snow, or a mixed state thereof (see ¶[0095]: The various identified indications of road weather conditions may be processed [discriminating] as a set of inputs by computer 110 [discriminator] in order to estimate the driving conditions [state information] of the roadway along which the vehicle is traveling … the vehicle may determine whether it is currently or has just been precipitating (raining, sleeting, snowing, etc.) and how this weather is affecting the conditions of the roadway (puddles, wet [water], icy [ice], snow covered, mixed, etc.)); and  
7Application No. Not Yet AssignedDocket No.: 070469-0797an accumulator which accumulates the state information in association with the at least one of the pieces of position information and the weather information (see ¶[0050]: The detection system may include lasers, sonar, radar, cameras, precipitation sensors, or any other detection devices which record data [accumulate] which may be processed by computer 110 [accumulator], see ¶[0062]: data 370 of server 320 [accumulator] may include provide weather related information. For example, server 320 may receive, monitor, store [accumulate], update [accumulate], and transmit various information related to weather. This information may include, for example, precipitation, cloud, and/or temperature information in the form of reports, radar information [position information], forecasts [weather information], and see ¶¶[0093]-[0094]: The brightness, intensity, elevation [position information], and current precipitation information [moisture information] may also be combined [accumulates] with weather information received from computer 320. The received weather information may be used to identify a road weather condition [state information], for example, if it has just precipitated or is currently precipitating in the area where the vehicle 101 is driving (or will soon be driving), computer 110 may determine that the roadway is likely to be wet, or icy … computer 110 may send and receive information with computer 320. In this regard, computer 320 may provide computer 110 with precipitation, cloud, and/or temperature information in the form of reports, radar information, forecasts [weather information], etc. This information may be received periodically [implies accumulation], for example, every few minutes, hours, or as needed, or may be provided to computer 110 upon request. For example, if computer 110 identifies a road weather condition, such as in the examples described above, the computer 110 may transmit a request including information about the current location [position information] of vehicle 101 over a network to computer 320. In response to the request, computer 320 may provide computer 110 with the relevant weather related information for the current location of the vehicle 101. In another example, computer 110 may simply send the aforementioned requests periodically. In yet another example, computer 320 may broadcast information to autonomous vehicles within certain geographic areas as it becomes pertinent).

As per claim 8, Urmson teaches the road surface condition prediction system according to claim 7, accordingly, the rejection of claim 7 above is incorporated. 
Urmson further teaches wherein the discriminator further discriminates a degree of spread of the water, ice, snow, or mixed state thereof on the road surface (see ¶[0068] the laser scan data may indicate the outline [degree of spread], shape and distance from vehicle 101 of various objects [water, ice, snow, or mixed state thereof on the road surface], and see Fig. 15A, Fig. 15B, Fig. 16, Fig. 17 & ¶¶[0081]-[0083]: FIG. 15A is an example of roadway 500 having snowy conditions [ice or snow on the road surface]. In this example, roadway 500 is lightly covered [degree of spread] in some areas 1510, 1512 with snow and/or ice. Turning to FIG. 15B, graph 1560 depicts an example of a distribution 1565 of intensity values [discriminates a degree of spread] for expected for dry conditions, for example, when the roadway is not partially snow covered. Graph 1570 depicts an example of a distribution 1575 for the intensity values [degree of spread] in an example such as FIG. 15A. In this example, the distribution has shifted (in the direction of arrow 1580) towards 250 or the brighter end of the intensity scale. As noted above, computer 110 [discriminator] may use this shift to determine that the roadway is snowy, or at least includes some snow covered areas … computer 110 may use variations in the intensity of the roadway to identify an indication that [discriminates a degree of spread] the roadway is at least partially snow covered. In this example, computer 110 receives laser data collected for a roadway as a vehicle is driven along the roadway at block 1610. As noted above, the laser data includes a plurality of laser data points having location and intensity information [degree of spread]. At block 1620, computer 110 processes the laser data to identify a distribution of intensity values for the roadway [discriminates a degree of spread on the road surface]. This distribution of intensity values is then compared [discriminates] to an expected distribution of intensity values for the roadway under dry weather conditions at block 1630. When the distribution of intensity values has shifted from the expected distribution of intensity values for the roadway under dry weather conditions towards a darker end of an intensity scale, the computer then identifies an indication that the roadway is at least partially snow covered at block 1640 … computer 110 [discriminator] may use the average intensity of the roadway to identify an indication of that the roadway is at least partially snow covered. For example, as shown in FIG. 17, the entire roadway 500 is covered in snow and/or ice 1710. As these surface coverings may be more reflective than the surface of the roadway, the snow or ice may cause the laser intensity data collected from the roadway at least a threshold higher than the surface roadway or that expected from the detailed map information. Again this threshold value may be based on the composition of the surface of the roadway (blacktop, cement, brick, etc.). For example, if the average intensity of the roadway is at least a threshold value or number of standard deviations greater than the expected intensity of the roadway (or that type of roadway), this information may be indicate that the roadway has a covering of snow or ice). 

As per claim 9, Urmson teaches the road surface condition prediction system according to claim 7, accordingly, the rejection of claim 7 above is incorporated. 
Urmson further teaches wherein the discriminator is mounted on each of the multiple moving bodies (see ¶[0037]: The vehicle may have one or more computers, such as computer 110 containing a processor 120, memory 130 and other components typically present in general purpose computers, see ¶[0044]: computer 110 may be an autonomous driving computing system incorporated into vehicle 101, and see Fig(s). 3A-C & ¶[0094]: computer 110 [discriminator] may send and receive [reception terminal] information with computer 320 [distributor] … computer 320 [distributor] may broadcast information to autonomous vehicles [implies discriminator is mounted on each of the multiple moving bodies] within certain geographic areas as it becomes pertinent).

As per claim 10, Urmson teaches the road surface condition prediction system according to claim 7, accordingly, the rejection of claim 7 above is incorporated. 
Urmson further teaches wherein the second obtainer obtains pieces of the weather information multiple times after a time at which moisture on the road surface at the position (see ¶[0050]: The detection system may include lasers, sonar, radar, cameras, precipitation sensors, or any other detection devices which record data [accumulate] which may be processed by computer 110 [accumulator], and see ¶¶[0093]-[0094]: The brightness, intensity, elevation [position information], and current precipitation information [moisture information] may also be combined [accumulates] with weather information received from computer 320. The received weather information may be used to identify a road weather condition [state information], for example, if it has just precipitated or is currently precipitating in the area where the vehicle 101 is driving (or will soon be driving), computer 110 may determine that the roadway is likely to be wet, or icy … computer 110 may send and receive information with computer 320. In this regard, computer 320 may provide computer 110 with precipitation, cloud, and/or temperature information in the form of reports, radar information, forecasts [weather information], etc. This information may be received periodically [multiple times], for example, every few minutes, hours, or as needed, or may be provided to computer 110 upon request. For example, if computer 110 identifies a road weather condition, such as in the examples described above, the computer 110 may transmit a request including information about the current location [position information] of vehicle 101 over a network to computer 320. In response to the request, computer 320 may provide computer 110 with the relevant weather related information for the current location of the vehicle 101. In another example, computer 110 may simply send the aforementioned requests periodically [obtains pieces of the weather information multiple times]. In yet another example, computer 320 may broadcast information to autonomous vehicles within certain geographic areas as it becomes pertinent).

As per claim 11, Urmson teaches the road surface condition prediction system according to claim 7, accordingly, the rejection of claim 7 above is incorporated. 
Urmson further teaches wherein the accumulator further updates the state information based on the weather information (see ¶[0050]: The detection system may include lasers, sonar, radar, cameras, precipitation sensors, or any other detection devices which record data [accumulate] which may be processed by computer 110 [accumulator], see ¶[0055]: sensors provide data that is processed by the computer in real-time, that is, the sensors may continuously update their output [updates the state information] to reflect the environment being sensed at or over a range of time, and continuously or as demanded provide that updated output to the computer so that the computer can determine whether the vehicle's then-current direction or speed should be modified in response to the sensed environment, see ¶[0062]: data 370 of server 320 may include provide weather related information. For example, server 320 may receive, monitor, store, update [updates the state information], and transmit various information related to weather. This information may include, for example, precipitation, cloud, and/or temperature information in the form of reports, radar information, forecasts, etc., and see ¶¶[0093]-[0094]: The brightness, intensity, elevation [position information], and current precipitation information [moisture information] may also be combined [accumulates] with weather information received from computer 320. The received weather information may be used to identify a road weather condition [state information], for example, if it has just precipitated or is currently precipitating in the area where the vehicle 101 is driving (or will soon be driving), computer 110 may determine that the roadway is likely to be wet, or icy … computer 110 may send and receive information with computer 320. In this regard, computer 320 may provide computer 110 with precipitation, cloud, and/or temperature information in the form of reports, radar information, forecasts [weather information], etc. This information may be received periodically [multiple times], for example, every few minutes, hours, or as needed).

As per claim 12, Urmson teaches the road surface condition prediction system according to claim 7, accordingly, the rejection of claim 7 above is incorporated. 
Urmson further teaches wherein the accumulator collectively accumulates the state information for each travel route of the multiple moving bodies (see ¶[0050], ¶[0055], ¶[0062] & ¶¶[0093]-[0094]: data 370 of server 320 may include provide weather related information. For example, server 320 [accumulator] may receive, monitor [collectively], store, update [accumulates], and transmit various information related to weather. This information may include, for example, precipitation, cloud, and/or temperature information in the form of reports, radar information, forecasts, etc.).

As per claim 13, Urmson teaches the road surface condition prediction system according to claim 7, accordingly, the rejection of claim 7 above is incorporated. Urmson further teaches comprising:
a third obtainer which obtains modification information on modification of a road, wherein the accumulator updates the state information based on the modification information (see ¶[0055]: sensors provide data that is processed by the computer [third obtainer] in real-time, that is, the sensors may continuously update their output to reflect the environment [modification of a road] being sensed at or over a range of time, and continuously or as demanded provide that updated output to the computer so that the computer can determine whether the vehicle's then-current direction or speed should be modified in response to the sensed environment, and see ¶[0062]: server 320 [accumulator] may receive, monitor, store, update, and transmit various information related to weather. This information may include, for example, precipitation, cloud, and/or temperature information in the form of reports, radar information, forecasts, etc.).

As per claim 14, Urmson teaches the road surface condition prediction system according to claim 1, accordingly, the rejection of claim 1 above is incorporated. Urmson further teaches comprising:
an announcer which announces a result of prediction by the predictor (see Fig. 1: Electronic Display 142, see ¶¶[0043]-[0045]: Computer 110 include … Electronic Display 142 (e.g., a monitor having a screen, a small LCD touch-screen or any other electrical device that is operable to display information) … Vehicle 101 may also include one or more additional displays. For example, the vehicle may include a display 225 for displaying information regarding the status of the autonomous vehicle or its computer, and see ¶[0097]: In addition or as an alternative to making a driving decision, the road weather conditions and/or road surface conditions are determined to be extreme or dangerous [result of prediction by the predictor], the computer 110 may send an alert [announcer which announces] to the driver. The alert [announcer which announces] may request the driver take control of the vehicle 101. The alert [announcer which announces] may be an aural signal, a visual signal, a haptic or tactile and/or any other signal that gets the attention of the driver).  

As per claim 15, Urmson teaches the road surface condition prediction system according to claim 14, accordingly, the rejection of claim 14 above is incorporated. Urmson further teaches comprising:
a determiner which determines, based on the result of prediction by the predictor, whether the road is passable (see ¶¶[0095]-[0097]: The various identified indications of road weather conditions may be processed as a set of inputs by computer 110 in order to estimate the driving conditions of the roadway [whether the road is passable] along which the vehicle is traveling … the vehicle may determine [determiner] whether it is currently or has just been precipitating (raining, sleeting, snowing, etc.) and how this weather is affecting the conditions of the roadway [whether the road is passable] (puddles, wet, icy, snow covered, mixed, etc.) … In addition or as an alternative to making a driving decision, the road weather conditions and/or road surface conditions are determined to be extreme or dangerous); and  9Application No. Not Yet AssignedDocket No.: 070469-0797 
a searcher which searches for a bypass in the case where the determiner determines that the road is not passable,  wherein the announcer further announces the bypass searched by the searcher (see ¶[0096]: This estimate may then be used by computer 110 to make various driving decisions. For example, if a road weather condition exists, the computer 110 may use the estimate to make more informed determinations for safe maneuvering of vehicle 101. For example, computer 110 may continue to navigate vehicle 110, but also increase the distances between vehicle 101 and other objects on the roadway, slow vehicle 101 down, leave the particular roadway [searcher which searches for a bypass], or move to a particular lane [searcher which searches for a bypass]. For example, computer 101 may move to a center lane or side lane [bypass] that is expected to be less affected by the road weather conditions).

As per claim 16, Urmson teaches the road surface condition prediction system according to claim 1, accordingly, the rejection of claim 1 above is incorporated. Urmson further teaches comprising:
a distributor which distributes distribution information including the result of prediction by the predictor (see Fig(s). 3B & 3C: Autonomous Driving Computer System 110 & Server 32 [distributor], and see ¶[0094]: computer 110 may send and receive information with computer 320 [distributor]. In this regard, computer 320 may provide computer 110 with precipitation, cloud, and/or temperature information in the form of reports, radar information, forecasts, etc. … computer 320 [distributor] may broadcast information to autonomous vehicles within certain geographic areas as it becomes pertinent).

As per claim 17, Urmson teaches a driving assistance system (see Fig(s). 1 & 3A-C: Autonomous Driving Computer System 110), comprising: the road surface condition prediction system according to claim 16, accordingly, the rejection of claim 16 above is incorporated.
Urmson further teaches a reception terminal which is mounted on a vehicle and receives the distribution information (see Fig(s). 3A-C & ¶[0094]: computer 110 may send and receive [reception terminal] information with computer 320 [distributor]. In this regard, computer 320 may provide computer 110 with precipitation, cloud, and/or temperature information in the form of reports, radar information, forecasts, etc. … computer 320 [distributor] may broadcast information to autonomous vehicles within certain geographic areas as it becomes pertinent, and see ¶[0060]: Computer 110 may also receive or transfer information to and from other computers. For example, the map information stored by computer 110 may be received or transferred from other computers and/or the sensor data collected from the sensors of vehicle 101 may be transferred to another computer for processing as described herein … data from computer 110 may be transmitted via a network to computer 320 for further processing. The network, and intervening nodes, may comprise various configurations and protocols including the Internet, World Wide Web, intranets, virtual private networks, wide area networks, local networks, private networks using communication protocols proprietary to one or more companies, Ethernet, WiFi and HTTP, and various combinations of the foregoing. Such communication may be facilitated by any device capable [reception terminal] of transmitting data to and from other computers, such as modems and wireless interfaces); and 
a controller which assists automated driving of the vehicle based on the distribution information received by the reception terminal (see Fig(s). 1 & 3A-C: Autonomous Driving Computer System 110, and see ¶[0046]: The autonomous driving computing system may capable of communicating with various components of the vehicle. For example, returning to FIG.1, computer 110 [reception terminal] may be in communication with the vehicle’s conventional central processor 160 [controller] and may send and receive information from the various systems of vehicle 101, for example the braking 180, acceleration 182, signaling 184, and navigation 186 systems in order to control the movement, speed, etc., of vehicle 101. In addition, when engaged, computer 110 may control some or all of these functions of vehicle 101 and thus be fully or merely partially autonomous. It will be understood that although various systems and computer 110 are shown within vehicle 101, these elements may be external to vehicle 101 [mounted on a vehicle] or physically separated by large distances).  

As per claim 18, Urmson teaches a driving assistance system (see Fig(s). 1 & 3A-C: Autonomous Driving Computer System 110), comprising: the road surface condition prediction system according to claim 1, accordingly, the rejection of claim 1 above is incorporated.
Urmson further teaches a controller which assists automated driving of a vehicle based on a result of prediction by the predictor (see Fig(s). 1 & 3A-C: Autonomous Driving Computer System 110, and see ¶[0046]: The autonomous driving computing system may capable of communicating with various components of the vehicle. For example, returning to FIG.1, computer 110 [reception terminal] may be in communication with the vehicle’s conventional central processor 160 [controller] and may send and receive information from the various systems of vehicle 101, for example the braking 180, acceleration 182, signaling 184, and navigation 186 systems in order to control the movement, speed, etc., of vehicle 101. In addition, when engaged, computer 110 may control some or all of these functions of vehicle 101 and thus be fully or merely partially autonomous. It will be understood that although various systems and computer 110 are shown within vehicle 101, these elements may be external to vehicle 101 [mounted on a vehicle] or physically separated by large distances).    

As per claim 19, Urmson teaches a road surface condition prediction method (see Abstract & ¶[0004]: a method to estimate the probability of precipitation such as water, snow or ice in the roadway to maneuver an autonomous vehicle), comprising: 
collecting pieces of moisture information on moisture on a road surface obtained by detecting the moisture on the road surface of a road where multiple moving bodies are traveling (see Fig. 22: Steps 2202-2212 “Receive laser scan data [pieces of moisture information] collected along a roadway”, “Receive images [pieces of moisture information] captured from a camera”, and “Receive precipitation data [pieces of moisture information] from  a precipitation sensor [detecting the moisture]”, see Fig. 1, Fig. 3A & ¶[0037]: Vehicle 101 [moving bodies], see ¶[0052]: The vehicle may also include one or more precipitation sensors [detecting the moisture] … as with typical vehicles [multiple moving bodies], a precipitation sensor 340 may be mounted under or incorporated into the windshield 330. Precipitation sensors may also be mounted at various other locations, see ¶[0073]: the computer [collector] may examine variations in the intensity of the roadway to identify an indication of whether the roadway is wet [pieces of moisture information on moisture on a road surface], see ¶[0083]: computer 110 [collector] may use the average intensity of the roadway to identify an indication of that the roadway is at least partially snow covered … this information may be indicate that the roadway has a covering of snow or ice, and see ¶¶[0093]-[0094]: computer 110 may send and receive information with computer 320 [collector]), and pieces of position information each indicating a position on the road surface at which the moisture is detected (see ¶[0047]: The vehicle may include a geographic position component 144 in communication with computer 110 [collector] for determining the geographic location of the device), one or more of the pieces of moisture information and one or more of the pieces of position information being collected from each of the multiple moving bodies (see ¶[0076]: the computer [collector] may identify an indication that the roadway is wet by detecting whether water is being kicked up by a vehicle’s tires. For example, when the roadway surface is so wet that the water is being kicked up by the tires of the autonomous vehicle, the computer 110 may detect random laser points behind the wheels. In this regard, computer 110 may detect a cloud or clouds 1110, 1112 of random data points directly behind the rear tires 1120 and/or bumper 1130 of vehicle 101 as shown in FIGS.11A and 11B. As a consequence of the moving water, the location [position information] and number of the data points within the clouds may constantly be changing. Thus, a cloud of data points from water would not have a definitive structure, whereas a portion of solid object, such as the rear end of a vehicle, would be associated with data points defining a much clearer surface. Similar data point clouds may also be observed behind other vehicles [information being collected from each of the multiple moving bodies]. Such observations may indicate that it is raining or the ground is really wet); and 
predicting a moisture condition of a target road surface at a time after a time at which moisture on the target road surface is detected, based on moisture information obtained by detecting the moisture on the target road surface among the pieces of moisture information collected, the target road surface being a road surface at a position indicated by at least one of the pieces of position information collected (see Fig(s). 3A-C & ¶¶[0093]-[0094]: The brightness, intensity, elevation, and current precipitation information [moisture information] may also be combined with weather information received from computer 320. The received weather information may be used to identify a road weather condition, for example, if it has just precipitated or is currently precipitating in the area where the vehicle 101 is driving (or will soon be driving [target road surface at a time after a time at which moisture on the target road surface is detected]), computer 110 [predictor] may determine that the roadway is likely to be wet, or icy [predicts a moisture condition] … computer 110 may send and receive information with computer 320. In this regard, computer 320 may provide computer 110 with precipitation, cloud, and/or temperature information in the form of reports, radar information, forecasts, etc. This information may be received periodically, for example, every few minutes, hours, or as needed, or may be provided to computer 110 upon request. For example, if computer 110 identifies a road weather condition, such as in the examples described above, the computer 110 may transmit a request including information about the current location [position information] of vehicle 101 over a network to computer 320. In response to the request, computer 320 may provide computer 110 with the relevant weather related information for the current location of the vehicle 101. In another example, computer 110 may simply send the aforementioned requests periodically. In yet another example, computer 320 may broadcast information to autonomous vehicles within certain geographic areas as it becomes pertinent).  

As per claim 20, Urmson teaches a data distribution method comprising: a result of prediction predicted by the road surface condition prediction method according to claim 19, accordingly, the rejection of claim 19 above is incorporated.
Urmson further teaches distributing distribution information including a result of prediction predicted by the road surface condition prediction method according to claim 19 (see Fig(s). 3B & 3C: Autonomous Driving Computer System 110 & Server 32 [distributor], and see ¶[0094]: computer 110 may send and receive information with computer 320 [distributor]. In this regard, computer 320 may provide computer 110 with precipitation, cloud, and/or temperature information in the form of reports, radar information, forecasts, etc. … computer 320 [distributor] may broadcast information to autonomous vehicles within certain geographic areas as it becomes pertinent).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reiser et al. (US Patent No. 5,497,100, which found in the IDS submitted on 03/07/2019) teaches a surface condition sensing system completely contactless sensing the ice depth can be accurately measured and the rate of ice accumulation or decrease can be measured. Reiser’s system has a microprocessor that contains control circuitry for generating a status signal in accordance with the surface condition signal generated by the comparison between the plurality of signals and the surface profiles stored in its memory. The claimed microprocessor can also generate a signal representing the detected ice depth and/or the change in depth over time.
Kolls (US Patent No. 6,853,894 B1, which found in the IDS submitted on 08/29/2019) teaches data logged by vehicle in combination with GPS data located on a global network based data processing resource can lend itself to a more accurate road conditions forecasting and prediction methodology. Kolls’s type of road condition data logging and the ability to gather data on a global network based data processing resource can be to utilize data logged from a plurality of vehicles as they pass through the same or similar GPS location to determine the rate of change related to road conditions, where data gathered from other vehicles can be used to determine rate of change. Such rate of change can be informational and deterministic in predicting road condition changes, and the rate of changing road conditions.
Omer et al. (PG Pub. No. 2015/0178572 A1) teaches a method and a system for classifying road surface conditions by acquiring a digital image of a road surface at a given location and time. Omer disclosed that data input is received from the data collection unit as well as environmental data. Omer’s claimed classified road surface condition information is acquired from a plurality of vehicles travelling over one or more roads. The predicted road surface classification is confirmed based on feedback of actual road surface conditions as verified in the field. Thus, over time, predictions based on the captured data may be improved such that the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/T.E./Examiner, Art Unit 3661        

                   /THOMAS G BLACK/                   Supervisory Patent Examiner, Art Unit 3661